Citation Nr: 0534525	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
eustachian tube dysfunction.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected eustachian tube 
dysfunction.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1992 to 
March 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In an 
October 2003 rating decision, the RO granted service 
connection for eustachian tube dysfunction and assigned a 
noncompensable rating, effective May 7, 2003.  In January 
2004, the RO denied service connection for tinnitus.  The 
veteran testified before the undersigned Veterans Law Judge 
in December 2004 at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

I.  Initial compensable evaluation for eustachian tube 
dysfunction

The veteran testified in the December 2004 Board hearing that 
he had received additional private treatment within the last 
six months, including undergoing a myringotomy procedure.  
These treatment records are not reflected in the claims file.  
He had previously submitted documents consisting of a May 
2004 billing statement, an August 2004 medical appointment 
notice, and instructions following a myringotomy with tubes; 
however, none of these records showed he underwent a 
myringotomy procedure.  As VA is on notice that such evidence 
exists and may be pertinent to the current increased rating 
claim for eustachian tube dysfunction, VA must make 
reasonable efforts to obtain these records.  See 38 C.F.R. § 
3.159(c)(2) (2005).
    



II.  Service connection for tinnitus

A review of the file shows that the veteran was never 
furnished with an adequate VA letter outlining the applicable 
duty to notify and duty to assist provisions of the VCAA, 
concerning his service connection claim for tinnitus, to 
include as secondary to service-connected eustachian tube 
dysfunction.  Accordingly, a remand is in order, regarding 
this issue for the purpose of providing the veteran with the 
requisite VCAA letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

Additionally, the medical evidence of record is insufficient 
to decide the claim.  The veteran claims ringing in his ears 
since his multiple ear infections in service.  He also 
testified at the Board hearing that his tinnitus was 
secondary to his eustachian tube disfunction.  The service 
medical records show complaints of ear pressure sensation and 
a diagnosis of right ear otitis media.  The RO provided the 
veteran with a September 2003 VA examination, in which the 
medical examiner stated that the veteran's tinnitus is of 
"unclear etiology."  This is not a sufficient medical 
opinion.  The issue of determining the etiology of the 
veteran's tinnitus disability is a medical question, and 
where the determinative issues involve medical causation or 
diagnosis, competent medical evidence is needed.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Under the duty to assist 
provisions of the VCAA, VA has the duty to secure an 
examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
be associated with service, but the record does not contain 
sufficient medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that 
another medical examination is necessary before a 
determination can be made on this claim.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:


1.  The AMC should attempt to obtain any 
treatment records dated from 2004 from 
Dr. George Schein, 2311 Old Bethel 
Church Road, Bethel Park, Pennsylvania, 
1102.  Specifically the request should 
be made for any records pertaining to a 
myringotomy.  All attempts to secure the 
requested evidence, as well as any 
records obtained, should be associated 
with the claims file.  If, after making 
reasonable efforts to obtain the named 
records, the AMC is unable to secure 
same, the AMC must notify the veteran 
and (a) identify the specific records 
the AMC is unable to obtain; (b) briefly 
explain the efforts that the AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the 
AMC with respect to the claim.  The 
veteran must then be given an 
opportunity to respond.

2.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Specifically, the 
veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
service connection claim for tinnitus, 
to include as secondary to service-
connected eustachian tube dysfunction; 
and the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He also must be informed 
of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act 
of 2003, 38 U.S.C. §§ 5109B, 7112.  A 
record of his notification must be 
incorporated into the claims file.  

3.  The AMC should schedule the veteran 
for a VA audiology examination to 
determine the nature, etiology, severity, 
and date of onset of his tinnitus 
disability.  Specifically, the examiner 
should do the following:

a) Determine whether it is at least as 
likely as not (50-50 chance) that the 
veteran's tinnitus disability is related 
to findings of otitis media or complaints 
of ear pressure in service. 

b) Determine whether it is at least as 
likely as not (50-50 chance) that the 
veteran's eustachian tube dysfunction is 
the proximate cause of his tinnitus 
disability.  

It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  A complete written rationale for 
all opinions made must be provided.  If 
any requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


